AFFIRM; and Opinion Filed May 14, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01307-CV

                     METHODIST HOSPITALS OF DALLAS, Appellant
                                      V.
                             DIANA GARCIA, Appellee

                        On Appeal from the 191st Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 12-06882-J

                              MEMORANDUM OPINION
                             Before Justices Moseley, Lang, and Brown
                                     Opinion by Justice Brown
        In this interlocutory appeal, Methodist Hospitals of Dallas appeals the trial court’s order

denying its motion to dismiss Diana Garcia’s claim against it pursuant to Chapter 74 of the civil

practice and remedies code. Methodist maintains Garcia’s claim is a health care liability claim

and that her failure to file an expert report requires dismissal. Because we conclude Garcia’s

claim is not a health care liability claim, we affirm the trial court’s order.

        In her original petition filed June 22, 2012, Garcia sued Methodist as a result of injuries

she allegedly sustained when an elevator malfunctioned in one of Methodist’s hospitals. Garcia,

who was at the hospital to visit her daughter who worked there, allegedly injured her neck and

back when an elevator fell from the second floor to the first floor. Her pleadings asserted

Methodist was negligent in failing to: 1) follow proper safety standards; 2) properly maintain its

equipment; 3) provide adequate personnel to maintain a safe environment; 4) provide proper
training and control of its agents, employees, or others acting on its behalf; and 5) maintain a

safe environment for its guests/employees.

           On July 10, 2013, Methodist filed a motion to dismiss Garcia’s claim pursuant to Chapter

74. Methodist argued that Garcia’s claim was a health care liability claim, and therefore she was

required to file an expert report within 120 days of filing her original petition and failed to do so.

After a hearing on this issue, the trial court denied Methodist’s motion to dismiss in a September

25, 2013 order. This interlocutory accelerated appeal followed.

           In its sole issue, Methodist contends the trial court abused its discretion in denying the

motion to dismiss. It asserts that because Garcia has alleged departures from accepted standards

of safety, her claim meets the definition of a “health care liability claim” under Chapter 74 and

an expert report was required. We review this issue of statutory construction de novo. Baylor

Univ. Med. Ctr. v. Lawton, No. 05-13-00188-CV, 2013 WL 6163859, at *1 (Tex. App.—Dallas

Nov. 25, 2013, pet. filed).

           At the time Garcia filed her lawsuit, section 74.351 of the civil practice and remedies

code provided:

           In a health care liability claim, a claimant shall, not later than the 120th day after
           the date the original petition was filed, serve on each party or the party’s attorney
           one or more expert reports . . . for each physician or health care provider against
           whom a liability claim is asserted. 1

Act of May 18, 2005, 79th Leg., R.S., ch. 635, 2005 Tex. Gen. Laws 1590 (amended 2013)

(current version at TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a) (West Supp. 2013)). Chapter

74 defines a “health care liability claim” as:

           [A] cause of action against a health care provider or physician for treatment, lack
           of treatment, or other claimed departure from accepted standards of medical care,
           or health care, or safety or professional or administrative services directly related

     1
        For lawsuits commenced on or after September 1, 2013, the operative date for filing an expert report is “not later than the 120th day after
the date each defendant’s original answer is filed.” TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(a).



                                                                      –2–
       to health care, which proximately results in injury to or death of a claimant,
       whether the claimant’s claim or cause of action sounds in tort or contract.

TEX. CIV. PRAC. & REM. CODE ANN. § 74.001(a)(13) (West Supp. 2013) (emphasis added).

       Methodist relies on the supreme court’s opinion in Texas West Oaks Hospital, LP v.

Williams.   In Williams, the court concluded that a claim against a health care provider or

physician involving a departure from accepted standards of safety need not be directly related to

the provision of health care. 371 S.W.3d 171, 186 (Tex. 2012). The claim in Williams, however,

had an indirect relationship to health care. See id. at 175, 192-93 (after he was injured in

altercation with psychiatric patient, hospital employee alleged hospital failed to provide safe

workplace because it did not properly train him to work with potentially violent patients). This

Court and other courts of appeals have determined that Williams does not encompass safety

claims that are “completely untethered” from health care. Lawton, 2013 WL 6163859, at *3

(hospital employee’s claim she was injured as result of raw sewage backing up into showers and

sinks was not health care liability claim); see, e.g., Doctors Hosp. at Renaissance, Ltd. v. Mejia,

No. 13-12-00602-CV, 2013 WL 4859592, at *2 (Tex. App.—Corpus Christi Aug. 1, 2013, pet.

filed) (mem. op.) (visitor’s slip and fall at hospital not health care liability claim); Good

Shepherd Med. Ctr.-Linden, Inc. v. Twilley, 422 S.W.3d 782, 788 (Tex. App.—Texarkana 2013,

pet. denied) (medical center employee’s claims based on fall from ladder and tripping on

hardened cement not health care liability claims). Thus, although a safety claim need not have a

direct relationship with health care, an indirect relationship with health care is required. See

Mejia, 2013 WL 4859592, at *2.

       There is nothing in our record to show Garcia’s claim has even an indirect relationship to

health care. Garcia was at the hospital to visit her daughter when she was allegedly injured in an

elevator. Her claim is completely untethered from health care. The mere fact that the alleged

injuries occurred at a hospital is insufficient to transform Garcia’s ordinary negligence claim into
                                                –3–
a health care liability claim. See Loaisiga v. Cerda, 379 S.W.3d 248, 256-57 (Tex. 2012).

Accordingly, the trial court did not err in denying Methodist’s motion to dismiss. We resolve

Methodist’s sole issue against it.

       We affirm the trial court’s order denying Methodist’s motion to dismiss.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

131307F.P05




                                              –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

METHODIST HOSPITALS OF DALLAS,                       On Appeal from the 191st Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. 12-06882-J.
No. 05-13-01307-CV          V.                       Opinion delivered by Justice Brown.
                                                     Justices Moseley and Lang participating.
DIANA GARCIA, Appellee

       In accordance with this Court’s opinion of this date, the trial court’s September 25, 2013
order denying METHODIST HOSPITALS OF DALLAS’S motion to dismiss is AFFIRMED.

       It is ORDERED that appellee DIANA GARCIA recover her costs of this appeal from
appellant METHODIST HOSPITALS OF DALLAS.


Judgment entered this 14th day of May, 2014.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




                                               –5–